Title: From Thomas Jefferson to Creed Taylor, 27 March 1823
From: Jefferson, Thomas
To: Taylor, Creed


Dear Sir
Monticello
Mar. 27. 23.
I recieved in due time your favor of the 8th and have to return you my thanks for the copy of the Journal of the Law-school which you have been so kind as to send me, requesting at the same time an opinion on it’s merits for the press. it is now 50. years since I retired from the practice of the law, and my vocations since that time have not been of a character to keep me in familiarity with  questions of law. it would therefore be great presumption in me to give an opinion for the public on this subject, and especially after so many and so great authorities have given it their sanction. of the utility of the institution there can be no doubt. it gives opportunities to Students of practising their lessons in Rhetoric, of habituating themselves to think and to speak with method, and lessens the shock of a premier debut at the bar, so terrible in a first essay of strength befor the public. the particular object of the book seems to be to furnish correct forms of entries in judicial records. of their merit in that line, I judge, not from my own imperfect recollections, but from my knolege of the learning & abilities of the author. with this apology for my incompetence, be pleased to accept the assurance of my great and respectful esteem and consideration.Th: Jefferson